Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Ex parte Quayle

This application is in condition for allowance except for the following formal matters: 
Claims 9 and 10 are objected to. The limitations reciting “a controller” must be amended to read “said controller”. Claim 11 is also objected to due to dependency from an objected claim .
Claims 15-20 are withdrawn, per the election made without traverse on 11/17/2020. Cancellation of claims 15-20 is required. 
Per MPEP 821.04: 
“A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. See MPEP § 821.04(b). In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.”

Per MPEP 812.02:
“If, on examination, the examiner finds the claims to an invention elected without traverse to be allowable and no nonelected invention is eligible for rejoinder (see MPEP § 821.04), the restriction requirement should be attached to the Notice of Allowability form PTOL-37 and should include cancellation of the nonelected claims, a statement that the prosecution is closed, and that a notice of allowance will be sent in due course. Correction of formal matters in the above-noted situation which cannot be handled by a telephone call and thus requires action by the applicant should be handled under the Ex parte Quayle practice, using Office Action Summary form PTOL-326”


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-8, 12, 13, and 21 are allowed.
Claims 9-11 are objected to for the reasons stated above, but would be allowable if rewritten as suggested above.
The following is a statement of reasons for the indication of allowable subject matter:  
Heusel discloses the invention as claimed except the structural and functional requirements of movement both a second movement drive to move the machining head of the machine in a second direction and wherein the push-out rod is movable at least in the second direction; the laser processing head moves solely in the X and Y planes, wherein the punch head moves in the Z axis for the purpose of ejection. Furthermore, Heusel does not teach, suggest, or render obvious the controller functioning as required by the claim, i.e.  the controller is configured to arrange components of the machine that the push-out position either coincides with the centroid of the external contour line that defines the outer border of the workpiece part, or is offset from the center of area of the workpiece part in a direction toward the centroid of the external contour line of the workpiece part.
	Upon an updated consideration of the claimed invention, Examiner determined that the modification of the invention of Heusel in order to meet the requirements of the claimed invention would require nonobvious structural changes, i.e. removing the fixed position of the punching apparatus, in combination with the additional elements of the claimed invention. Examiner performed an updated search and cites the following references, considered pertinent prior art: 
Buettner (US 7992475 B2)
Killian (US 7899575), see elements 3 and 4. 
Stein (US 7011007), see the cutting head for cutting pattern pieces. Stein does not include structural requirements of the claimed invention directed towards the bearing support faces and gap.  
Katayama (US 5880429), see the Abstract. 
Bredow (US 4335296).
The apparatus as claimed in independent claim 1 is not anticipated, taught, or suggested by the prior art when considered alone or in combination. Thus, claim 1 is considered allowable, wherein claims 2-8, 12, 13, and 21 are allowable due to dependency from an allowable base claim. In order to place the application in condition for allowance, claims 9 and 10 must be amended as suggested above, in addition to cancellation of the withdrawn claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 13, 2022